EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 24, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
All pending claims 1, 4, 6, 8-11, 14, 16 and 18-27 were examined in this final office action necessitated by amendment.
Response to Arguments
35 USC 101
Applicant’s arguments, see remarks filed November 24, 2021 with respect to subject matter eligibility have been fully considered and are persuasive.  The rejection of claims 1, 4, 6, 8-11, 14, 16 and 18-27 under 35 USC 101 has been withdrawn. Amendments to independent claims transform the claims to a practical application by moving beyond mental steps.
Comments
 Applicant’s representative is welcome to schedule a telephonic interview for further discussion that may help to resolve claim language and/or issues on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Following the logic of Fig. 11 (1108-NO[Wingdings font/0xE0]1112[Wingdings font/0xE0]1114-NO) of the instant drawings and per independent claims 1 and 11, the notification is sent based on a sufficient match. Dependent claims 22 and 25 appear to render each claim as a whole indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8-11, 14, 16, 18-23, 25 and 26 are rejected under 35 USC 103 as being unpatentable over Margulis et al., US 2015/0081660 “Margulis,” in view of Barragan et al., US 2013/0074032 “Barragan.”
In Margulis see at least:
(underlined art text is for reading convenience and emphasis)
Regarding claim 1: A computer-implemented method of managing an online application database, the online application database storing applications and having at least one user account and at least one developer account, the method comprising:
generating at least one application build recommendation based on unfulfilled application search queries, each application build recommendation including respective application features;
[Margulis: 0044] In some implementations, the recommendation engine 200b analyzes query data and query log data to identify search results 132 that are inadequate given a corresponding search query 122. In these scenarios, the recommendation engine 200b may provide the corresponding search query 122 (referred to as a "recommended search query 122) to one or more targets so that the searched for functionality may be made available to users. In other words, if users are searching for a particular functionality but the search results 132 do not cover the functionality, the recommendation engine 200b can identify a recommended search query 122 to one or more targets 100. In this way, an application may be developed that provides the searched for functionality. Please see: [0043] … a target may be a digital distribution platform provider, an operating system provider, or an application developer.
[Margulis: 0078] … FIGS. 8-10 illustrate example methods for determining search queries 122 to recommend to a target. In these implementations, the recommendation engine 200b can recommend search queries 122 to the target 100 which may implicate an underrepresented application function. For example, if users continuously search for applications relating to 3-D printing but the search results 132 do not provide meaningful results, the recommendation engine 200b can provide the search queries 122 to application developers, so that they may be aware of the need in the marketplace. Please note: Search queries contain serves as a build recommendation, e.g. 3-D printing.
[Margulis: 0080] In some implementations, the recommendation module 254 receives a set of search queries 122 that do not produce adequate search results 132 and generates a report 152 based thereon. In these implementations, the recommendation module 254 can generate the report 152 to indicate the search queries 122 based on the set of queries. For example, the recommendation module 254 can create a text document and can include a list of the queries 122 and the statistics that were used to recommend the queries 122. In other implementations, the recommendation module 254 can determine categories corresponding to the queries identified in the set of search queries 122 and can generate a report 152 based thereon. FIG. 12 illustrates an example method 1100 for determining the categories of search queries 122 that do not produce adequate search results 132.
detecting receipt in the online application database of a new application from one of “the developer accounts,” the new application having one or more application features;
(Please note: 112b antecedent issue with “the developer accounts”)
Rejection is based in part upon the teachings applied to claim 1 by Margulis and further upon the combination of Margulis-Barragan.
In Margulis, if users are searching for a particular functionality but the search results do not cover the functionality, the recommendation engine can identify a recommended search query to one or more application developers. In this way, an application may be developed that provides the searched for functionality. Although Margulis does not expressly mention detecting a new application, Barragan on the other hand would have taught Margulis such techniques used within an application development server environment.
In Barragan see at least:
[Barragan: 0002] Apps may be sold using a platform as part of an online application store or other type of online retail establishment. One example is the Apple.RTM. App Store, which provides a single point of access for Apple-applicable apps. Other single points of access include the Google.RTM. Android.RTM. Market and Nokia.RTM. Ovi.RTM. Store, among others. Platforms typically allow users to browse and download applications. The applications can be downloaded directly to an OS App Compatible Device.
[Barragan: 0003] The downloading of apps has been incredibly successful. The Apple.RTM. App Store alone has had approximately fifteen billion applications downloaded. Moreover, the number of apps available has exploded, both in number and in diversity of applications. Typically, the online application store receives 30% of revenue, and the developer receives 70% of the revenue from the sale of an app. Further, the online application store will market the various apps, determining what is worthy of promotion. While this business model has been successful in expanding the market for apps, this model is limited in terms of the ability to develop and market new apps. Therefore, a need exists to better develop and market apps.
[Barragan: 0005] A method is disclosed that relates to development of an app through a server. The method includes: receiving user input from users of the electronic devices, the user input indicative of requests for searches of the stored profiles, the stored profiles for one developers, consumers … Please note: Profiles qualify as accounts.
[Barragan: 0046] The Platform 110 enhances development & business practices 426 by providing a standardized method by which users can be able to develop, market, and sell apps with more certainty due to a standardized process, an example of which is described herein. The search engine network and apps 428 may include functionality to search individuals, projects, or specific apps.
[Barragan: 0049] After development of the app, the sell stage 434 is entered. The Platform 110 may market and sell apps 430. In one aspect, the Platform 110 may provide Managed App Services. Specifically, when a project has passed the selection process and users agree on the amount of participation, one may optionally choose Managed App Services, which comprises the Platform 110 monitoring the project in a timely manner, distributing the app and marketing the app (such as the Platform 110 performing searches to determine users having an interest in the category of the app, and alerting the determined users of a new app that may interest them).
[Baragan: 0055] … Moreover, the app is marketed at 636. As generally discussed above, the Platform 110 may be involved in the marketing of the app, such as with little user input or no user input (automatically), searching for potential users that may be interested in the app and providing the list of users of the Platform 110 that may be interested in the app. For example, the Platform 110 may notify a particular app to a selected network, category or all members of the Platform community. Please note: The new app is detected.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Barragan, which launch a new application and notify users who may have an interest in the app, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Barragan to the teachings of Margulis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, users who searched for an underrepresented application, e.g. 3D printing, are users who would be high priority prospects to notify.
determining that said one or more application features from the new application correspond to said respective application features from one of the application build recommendations by identifying unfulfilled application search queries upon which said one of the application build recommendations was based and re-executing the identified unfulfilled application search queries to determine that said one or more application features of the new application are a sufficient match to at least one of said identified unfulfilled application search queries; and

In Margulis-Barragan see at least:
[Margulis previously recited] The recommendation engine can identify a recommended search query to one or more application developers. In this way, an application may be developed that provides the searched for functionality.  
[Barragan: 0031] A second stage in the app life cycle is developing the app. As discussed in more detail below, the Platform 110 includes processes and tools to enhance or assist the development of the app including: developing methodology (such as best practices); version control; building blocks; testing; faster deployment with analytics (such as analytics algorithms 214) enabling the Platform 110 to gather and provide the users with one or more recommendations (such as trends, most wanted features, etc.); lower costs and risks with the analytics (such as analytics algorithms 214) providing users with information to assist in development.
It would have been obvious to one of ordinary skill in the art before the effective filing date to re-execute the search string recommended by the search engine to the developer(s) on the search engine in order to test the recommendation score of the new application.  
For example, Margulis-Barragan teach how a sufficient match is determined:
[Margulis: 0067] In some implementations, the search module 212 performs a variety of different processing operations on the consideration set to obtain the search results 132. In some implementations, the search module 212 may determine a result score for each of the application records indicated in the consideration set. A result score can indicate a degree of confidence that the search module 212 has in the match between an application record 310 and the search query 122. In some examples, the search module 212 may cull the consideration set based on the result scores of the application records contained therein. For example, the subset may be those applications that have the greatest result scores or exceed a minimum threshold. The information conveyed in the search results 132 may depend on how the search module 212 calculates the result scores. For example, the result scores may indicate the relevance of an application to the search query 122, the popularity of an application in the marketplace, the quality of an application, and/or other properties of the application.
in response
identifying user accounts associated with said at least one of said identified unfufilled application search queries; and sending a notification to the identified user accounts regarding availability of the new application in the online application database.

In Margulis-Barragan see at least:
[Margulis: 0063] Query log data 366 indicates information relating to search results 132 provided to user devices 130 in response to the search query 122 (or group of substantially similar search queries 122) and user responses to the search query.
[Barragan: 0049} … distributing the app and marketing the app (such as the Platform 110 performing searches to determine users having an interest in the category of the app, and alerting the determined users of a new app that may interest them).
Regarding claim 4: Rejection is based upon the teachings and rationale applied to claim 1 by Margulis-Barragan regarding application features: [Margulis: 0049] In some implementations, the recommendation engine 200b utilizes data stored and/or maintained by the search engine 200a. In some of these implementations, the search engine 200a maintains an application datastore 300 that maintains data corresponding and describing features of applications spanning various operating systems.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1 by Margulis-Barragan regarding user account:    [Barragan: 0005] A method is disclosed that relates to development of an app through a server. The method includes: receiving user input from users of the electronic devices, the user input indicative of requests for searches of the stored profiles, the stored profiles for one or more of innovators, entrepreneurs, developers, consumers, …
Regarding claim 8: Rejection is based upon the teachings and rationale applied to claim 1 by Margulis-Barragan regarding sufficient match by new app as a relevant result. 
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 1 by Margulis-Barragan regarding one or more of: geographic location, see [Margulis: 0084] OR category/subcategory, see [Margulis: 0062]. 
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 11: Rejection is based upon the teachings and rationale applied to claim 1 by Margulis-Barragan regarding system computing elements, e.g. server(s)/processor(s), memory, networks etc.
Regarding claims 14, 16 and 18-20: Rejections are based upon the teachings and rationale applied to claims 1, 11 and dependents of claim 1 reciting similar subject matter.
Regarding claim 21: Rejection is based upon the teachings and rationale applied to claims 1 and 11 by Margulis-Barragan regarding system computing elements, e.g. server(s)/processor(s), memory, networks etc.
Regarding claim 22: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Margulis-Barragan. Following the logic of Fig. 11 (1108-NO[Wingdings font/0xE0]1112[Wingdings font/0xE0]1114-NO) of the instant drawings, it would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain users will be excluded from the notification given that re-execution of the unfulfilled search queries will produce a sufficient match or an insufficient match by Margulis-Bradley. Per independent claim 1, the notification is sent based on a sufficient match. Dependent claim 22 appears to render the claim as a whole indefinite. 
Regarding claim 23: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 25: Rejection is based upon the teachings and rationale applied to claim 11 and further upon Margulis-Barragan. Following the logic of Fig. 11 (1108-NO[Wingdings font/0xE0]1112[Wingdings font/0xE0]1114-NO) of the instant drawings, it would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain users will be excluded from the notification given that re-execution of the unfulfilled search queries will produce a sufficient match or an insufficient match by Margulis-Bradley. Per independent claim 11, the notification is sent based on a sufficient match.  
Regarding claim 26: Rejection is based upon the teachings and rationale applied to claim 1.
Claims 24 and 27 are rejected under 35 USC 103 as being unpatentable over Margulis, US 2015/0081660, and Barragan, US 2013/0074032, as applied to claims 23 and 26 further in view of Bradley et al., US 2013/0013448 “Bradley.”
Rejections are based in part upon the teachings and rationale applied to claims 23 and 26 and further upon the combination of Margulis-Barragan-Bradley. Although Margulis-Barragan notify user(s) who may be interested in the new application that originally was underrepresented in the user search queries, Margulis-Barragan do not expressly mention identifying user accounts associated with at least one of said identified unfulfilled application search queries includes identifying one or more user accounts is associated with user devices that downloaded an application in the application category and excluding those one or more user accounts from said identified user accounts to which the notification is sent. Bradley on the other hand would have taught Margulis-Barragan such techniques.
In Bradley see at least:
[Bradley: 0011] When customized item recommendations are generated at least in part from user activity, further filtering of the results can sometimes improve the customer experience. For example, following a purchase, a user likely will not want to see the purchased item listed in her item recommendations. It can therefore be advantageous to remove from a list of items recommended to a user items that also appear in the user's purchase history. Such filtering, however, suffers from some notable shortcomings. For example, a user wishing The user, however, has already decided which TV to purchase and likely will not wish to see, at least for some period of time, other TV models in her recommendations.
[Bradley: 0035] At blocks 204-208, one example approach for filtering the list of seed behaviors is shown. In this example, filtering is accomplished by individually analyzing and filtering each seed behavior a set of seed behaviors. For example, at block 204, a seed behavior is retrieved for analysis from a list of seed behaviors. At block 205, it is determined whether the user has made a purchase in the same category as the seed behavior. If the user has not made a purchase in the same category as the seed behavior, process 200 continues to block 208, where it is determined whether there are more seed behaviors to analyze. If, on the other hand, the user has made a purchase in the same category as the seed behavior, process 200 continues to block 206.
[Bradley: 0043] Generated recommendations also may be filtered based on the category of the recommended item. For example, a recommended item may be filtered if it occurs in the same category as a user's purchase. Alternatively, a recommended item may be filtered if it occurs in the same category as a user's 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Bradley that filter (excludes) from product recommendations presented to a user products in the same category as the user’s purchased product, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bradley to the teachings of Margulis-Barragan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, a user who purchased/downloaded an application in the same category as the new application will not be notified about the new application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 11, 2022